DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/27/2021 has been entered and fully considered.
In light of Examiner’s amendment authorized by the Applicant on 11/03/2021, the 35 U.S.C §101 rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Jong Park (Registration Number 60,953) on November 3, 2021.

Please replace the claims as follows: 
	1. (Currently amended) A ciphertext comparison method using homomorphic encryption, the method being performed in a computing apparatus including one or more processors and a memory for storing one or more programs executable by the one or more processors; the ciphertext comparison method comprising:
acquiring a first ciphertext obtained by encrypting first real-number data using a homomorphic encryption algorithm and a second ciphertext obtained by encrypting second real-number data using the homomorphic encryption algorithm; and
,
wherein the generating of the ciphertext comprises:
performing homomorphic evaluation of subtraction between the first real-number data and the second real-number data using the first ciphertext and the second ciphertext in an encrypted state; and
performing homomorphic evaluation of the approximation function using a result for the homomorphic evaluation of the subtraction to generate the ciphertext for the result of the size comparison.

3. (Canceled)

5. (Currently amended) A ciphertext comparison apparatus using homomorphic encryption, the apparatus comprising:
one or more processors;
a memory; and
one or more programs,
wherein the one or more programs are stored in the memory and executed by the one or more processors; and
the programs comprise instructions for:
acquiring a first ciphertext obtained by encrypting first real-number data using a homomorphic encryption algorithm and a second ciphertext obtained by encrypting second real-number data using the homomorphic encryption algorithm; and
generating a ciphertext for a result for comparison in size between the first real-number data and the second real-number data using homomorphic evaluation of the first ciphertext, the second ciphertext, and an approximation function for approximating a signum function,
wherein the generating of the ciphertext comprises:
performing homomorphic evaluation of subtraction between the first real-number data and the second real-number data using the first ciphertext and the second ciphertext in an encrypted state; and
performing homomorphic evaluation of the approximation function using a result for the homomorphic evaluation of the subtraction to generate the ciphertext for the result of the size comparison.

	7. (Canceled)

Allowable Subject Matter
Claims 1-2, 4-6 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Rane, U.S. Pub. Number 2010/0246812 A1, teaches verifying a similarity between a first signal and a second signal is described. The first and the second signals are encrypted homomorphically using a key. First, we acquire a set of error patterns determined by a similarity constraint. Then, each error pattern is homomorphically encrypted using the key and presented to a verifier in the setup phase. The verifier declares the first signal similar to the second signal, if any error pattern in the set of error patterns satisfies a homomorphic relationship between the first encrypted signal and the second encrypted signal.

Khedr, U.S. Pat. Number 10,075,288 A1, teaches homomorphic encryption includes receiving a ciphertext, the ciphertext corresponding to a plaintext polynomial bound to a message space of a polynomial-based fully homomorphic cryptographic scheme; performing a multiplication operation on 
	
What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of acquiring a first ciphertext obtained by encrypting first real-number data using a homomorphic encryption algorithm and a second ciphertext obtained by encrypting second real-number data using the homomorphic encryption algorithm; and
generating a ciphertext for a result for comparison in size between the first real-number data and the second real-number data using homomorphic evaluation of the first ciphertext, the second ciphertext, and an approximation function for approximating a signum function, wherein the generating of the ciphertext comprises: performing homomorphic evaluation of subtraction between the first real-number data and the second real-number data using the first ciphertext and the second ciphertext in an encrypted state; and performing homomorphic evaluation of the approximation function using a result for the homomorphic evaluation of the subtraction to generate the ciphertext for the result of the size comparison, as claimed and without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1 and 5 and thus these claims are considered allowable. The dependent claims which further limit claims 1 and 5 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491